DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/21/2022 amended claim 1.  Claims 1-10 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 04/21/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine (US 20210239980 A1) in view of Lee (US 20200089002 A1).
Regarding claim 1, Haseltine teaches a head mounted display (Fig. 1, 2, 4 and 6), comprising: a transmissive display (310, 605), having an active surface and generating a display image beam on the active surface; a first lens (405), having a first surface facing the active surface of the transmissive display (310, 605) and a second surface opposite to the first surface; a second lens (410), having a third surface and a fourth surface opposite to each other; and a beam splitter coating (315), disposed between the second surface of the first lens (405) and the third surface of the second lens (410), where the first lens (405) is a convex lens, and the second lens (410) is a concave lens, and the display image beam from the transmissive display directly travels to the first surface of the first lens without passing through another optical element
Haseltine does not explicitly teach the third surface of the second lens (410) and the second surface of the first lens (405) are attached to each other through the beam splitter coating (315).
Lee teaches the third surface of the second lens (CC) and the second surface of the first lens (CX) are attached to each other through the beam splitter coating (MR; Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine with Lee; because it allows a more compact optical system and reduces the risk of misalignment.
Regarding claim 2, Haseltine further teaches the transmissive display (310, 605) further has a non-active surface opposite to the active surface, wherein the non-active surface faces a user (325).
Regarding claim 3, Haseltine further teaches the first surface of the first lens (405) has a first curvature, the second surface of the first lens (405) has a second curvature, and an absolute value of the first curvature is less than an absolute value of the second curvature (Fig. 4 and 6).
Regarding claim 4, Haseltine further teaches the third surface of the second lens (410) has a third curvature, the fourth surface of the second lens (410) has a fourth curvature (Fig. 4 and 6), but Haseltine does not teach an absolute value of the third curvature is greater than an absolute value of the fourth curvature.
Lee further teaches the third surface of the second lens (CC) has a third curvature, the fourth surface of the second lens (CC) has a fourth curvature, and an absolute value of the third curvature is greater than an absolute value of the fourth curvature (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine with Lee; because it allows provides the appropriate magnification and field of view of the environmental images.
Regarding claim 5, the combination of Haseltine and Lee consequently results in the first curvature is the same as the fourth curvature (Fig.2 of Lee).
Regarding claim 6, the combination of Haseltine and Lee consequently results in a sum of the second curvature and the third curvature is 0 (Fig. 2, [0038] of Lee; [0062] of Haseltine).
Regarding claim 7, Haseltine further teaches the beam splitter coating (315) reflects the display image beam and transmits a reflected display image beam to a target region (325; Fig. 4 and 6; [0050], [0051], [0060]-[0064]).
Regarding claim 8, Haseltine further teaches the fourth surface of the second lens (410) receives an ambient light beam, the beam splitter coating (315) transmits the ambient light beam, and the second lens (410) and the first lens (405) focus the ambient light beam and cause a focused ambient light beam to be transmitted to the target region (325; Fig. 4 and 6; [0050], [0051], [0060]-[0064]).
Regarding claim 10, Haseltine further teaches the target region (325) is an exit pupil position of the head mounted display (Fig. 4 and 6; Fig. 1, 2; [0005], [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine in view of Lee and in further view of Hoppe (US 6075651 A).
Regarding claim 9, neither Haseltine nor Lee explicitly teaches the second surface of the first lens (405), the beam splitter coating (315), and the third surface of the second lens (410) are glued to each other (Fig. 4 and 6).
Hoppe teaches having element cemented, glued together to form an optical system (col. 3, lines 23-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine and Lee with Hoppe; because it prevents optical misalignment.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882